      USDC IN/ND case 2:20-cv-00403 document 1 filed 11/10/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION


ANGELICA DYSON,                              )
                                             )
       Plaintiff,                            )
                                             )       CASE NO.:
       vs.                                   )
                                             )
GURLEY-LEEP AUTOMOTIVE                       )
SALES, L.L.C., dba TEAM TOYOTA               )
                                             )
       Defendant.                            )



                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, by counsel, files her complaint for damages suing Defendant, Gurley-Leep

Automotive Sales, L.L.C. doing business as “Team Toyota” (hereinafter “Gurley-Leep”) as

follows:

       This action is for damages to redress Defendant Gurley-Leep’s unlawful gender, female,

discrimination through sexual harassment and retaliation against Plaintiff, Angelica Dyson

(hereinafter “Dyson”), in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq.

       Plaintiff seeks both backpay and front-pay, as well as compensatory damages for

emotional harm and humiliation from the discrimination by Defendant. Plaintiff also seeks

punitive damages for the intentional and wanton disregard of her civil rights by Defendant.

                                        JURISDICTION

   1. The Court has jurisdiction over this proceeding pursuant to 42 U.S.C. §2000e-5(f)(3)

       (Title VII).



                                                 1
   USDC IN/ND case 2:20-cv-00403 document 1 filed 11/10/20 page 2 of 6


2. In addition, jurisdiction is invoked pursuant to 28 U.S.C. §1331 and §1343

3. All activity giving rise to this lawsuit occurred in the Northern District of Indiana.

4. Dyson has satisfied her obligation to exhaust her administrative remedies as required

   under 42 U.S.C. §2000e et seq., by timely filing a charge of discrimination, EEOC

   Charge Number 470-2020-01594 (dated May 13, 2020).

5. The EEOC issued Dyson its Notice of Right to Sue, which Dyson received on August 13,

   2020. Dyson files her suit within ninety (90) days of receipt of the Notice of Right to

   Sue.

                                         PARTIES

6. Dyson resides in Cook County, Illinois.

7. Dyson’s place of work for Defendant Gurley-Leep was in Lake County, Indiana.

8. Defendant Gurley-Leep is located in Lake County, Indiana.

9. At all times relevant to this cause of action, Defendant was conducting business in Lake

   County, Indiana.

                                STATEMENT OF FACTS

10. Dyson incorporates by reference paragraphs 1 through 10 above.

11. Dyson was hired by Defendant Gurley-Leep on or about April 10, 2019 as a Service

   Advisor.

12. On or about May 18, 2019, Service Technician Tommy Sams made inappropriate sexual

   remarks and advances towards Dyson at a company-sponsored party. Dyson told Sams

   his sexual remarks and advances were unwelcome.

13. On or about May 20, 2019, Dyson reported Sams’ unwelcome sexual remarks and

   advances to her supervisor, Assistant Service Manager Vanessa Delmuro.



                                              2
  USDC IN/ND case 2:20-cv-00403 document 1 filed 11/10/20 page 3 of 6


14. Delmuro did not take any prompt or effective corrective action to stop Sams’ sexual

   harassment of Dyson.

15. Sams continued to sexually harass Dyson on an almost daily basis by making unwelcome

   sexual comments about Dyson’s appearance and body parts and by touching Dyson’s arm

   in a sexual manner.

16. On or around August 10, 2019, Sams made unwelcome sexual comments to Dyson by

   telling her that her “a-- looks nice” and he “would do [her] if given the opportunity.”

17. Dyson reported Sams’ August 10, 2019 unwelcome sexual comments to Greg Johnson,

   Service Manager, and subsequently to Delmuro in written form.

18. Delmuro submitted Dyson’s complaint to the General Manager, Jason Akers, who said

   that he would meet with Dyson, but he never did.

19. Neither Jason Akers nor Greg Johnson did anything to take immediate and appropriate

   corrective action to stop Sams’ sexual harassment of Dyson, and Sams continued making

   unwelcome sexual comments to Dyson.

20. On or about December 27, 2019, Sams spread a false rumor that Dyson was having a

   sexual affair with the parts manager, and Sams told Dyson she was “busting that thang

   wide open” for the parts manager, referring to her genitalia.

21. On or about December 31, 2019, Dyson submitted another written complaint of sexual

   harassment to Delmuro in which she explained Sams’ unwelcome sexual comments and

   conduct towards her.

22. On or about December 31, 2019, Delmuro submitted Dyson’s written complaint of sexual

   harassment to General Manager, Jason Akers.




                                            3
  USDC IN/ND case 2:20-cv-00403 document 1 filed 11/10/20 page 4 of 6


23. Akers did not forward Dyson’s sexual harassment complaint to Defendant Gurley-Leep’s

   Human Resources department or anyone else in management, and he did not take any

   other immediate and appropriate corrective action to stop Sams’ sexual harassment of

   Dyson.

24. On or about January 21, 2020, Defendant Gurley-Leep retaliated against Dyson when

   Service Manager Gregory Johnson issued written discipline to Dyson, falsely accusing

   her of unsatisfactory job performance.

25. Dyson had not received any discipline from Defendant Gurley-Leep prior to January 21,

   2020.

26. On or about March 23, 2020, Defendant Gurley-Leep again retaliated against Dyson by

   terminating her employment.



                                       COUNT I

                (Title VII, Sex Discrimination – Sexual Harassment)

27. Dyson incorporates by reference paragraphs 1 through 26 above.

28. Dyson is female.

29. Sams, an employee of Gurley Leep, made unwelcome sexual comments, touching, and

   solicitations for sex on an almost daily basis towards Dyson.

30. Dyson reported Sams’ unwelcome sexual conduct to her management on three separate

   occasions, and Defendant Gurley-Leep did not take immediate and appropriate corrective

   action to stop the harassment which had the effect of creating a hostile work environment

   for Dyson.




                                            4
      USDC IN/ND case 2:20-cv-00403 document 1 filed 11/10/20 page 5 of 6


   31. Defendant Gurley-Leep’s failure to take immediate and appropriate corrective action to

       stop Sams’ sexual harassment of Dyson created a hostile working environment for

       Dyson.



                                              COUNT II

                                        (Title VII, Retaliation)

   32. Dyson incorporates by reference paragraphs 1 through 26 above.

   33. Dyson engaged in protected activity when she reported sexual harassment to her

       management on or about May 20, 2019, August 10, 2019, and December 31, 2019.

   34. On or about January 21, 2019, just three weeks after Dyson’s supervisor, Assistant

       Manager Delmuro, and General Manager Akers received Dyson’s written sexual

       harassment complaint on or about December 31, 2019, Gurley-Leep retaliated against

       Dyson by issuing written discipline to Dyson in which it falsely accused Dyson of

       performing her job unsatisfactorily.

   35. On or about March 23, 2020, Gurley-Leep further retaliated against Dyson by terminating

       her employment.



                                              RELIEF

       WHEREFORE, Plaintiff requests judgment in her favor against Defendant and that the

following be awarded:

       a. Back pay and other consequential damages resulting from the intentional harassment

          and retaliation against Dyson;




                                                5
USDC IN/ND case 2:20-cv-00403 document 1 filed 11/10/20 page 6 of 6


b. Award Dyson damages permitted under Title VII related to Defendant’s sexual

   harassment and retaliation;

c. Award Dyson the costs of this action including reasonable attorney’s fees with

   interest, and any other such relief as the Court may deem just, proper, and equitable;

d. Grant such relief as the Court deems necessary and proper in the public interest.



                         DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury on all issues and question so triable.




                                       Respectfully Submitted,


                                       /s/ Tae Sture
                                       Tae Sture, Attorney No. 25120-29
                                       Counsel for Plaintiff
                                       Sture Legal Services
                                       155 E Market Street, Ste. 501
                                       Indianapolis, IN 46204
                                       Ph: (317) 577-9090
                                       Fax: (317) 577-1102
                                       Email: tae@sturelaw.com




                                          6
